                     UNITED STATES DISTRICT COURT
                          DISTRICT OF HAWAII


MARIO COOPER,                                CIVIL NO. 18-00284 JAO-RT
                    Plaintiff,
                                            ORDER OVERRULING
                                            PLAINTIFF’S OBJECTIONS AND
       vs.                                  ADOPTING THE MAGISTRATE
STATE OF HAWAII DEPARTMENT                  JUDGE’S FINDINGS AND
OF TAXATION, et al.,                        RECOMMENDATIONS TO
                                            ENFORCE SETTLEMENT

                    Defendants.




        ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
        ADOPTING THE MAGISTRATE JUDGE’S FINDINGS AND
          RECOMMENDATIONS TO ENFORCE SETTLEMENT

      On September 25, 2019, Magistrate Judge Rom Trader issued a Findings and

Recommendations to Grant Defendants’ Motion to Enforce Settlement (“F&R”).

ECF No. 126. Plaintiff Mario Cooper (“Plaintiff”) filed Objections to the

Magistrate Judge’s Findings and Recommendations (“Objections”) on October 4,

2019. ECF No. 127. For the reasons set forth below, the Court OVERRULES the

Objections and ADOPTS the F&R.
                                  BACKGROUND

      On June 25, 2019, Magistrate Judge Trader held a settlement conference, at

which the parties reached a settlement that they placed on the record. ECF No.

107. During the settlement on the record, Magistrate Judge Trader stated the

following material terms: (1) an $80,000 payment to Plaintiff; (2) a non-

disparagement provision, which would require the Department of Taxation and

Department of Human Resources to respond in a neutral manner to any inquiries

concerning Plaintiff’s prior employment with the Department of Taxation, and

prohibit any suggestion or confirmation Plaintiff’s termination; (3) Plaintiff’s

preclusion from reapplying for employment with the Department of Taxation or

Department of Human Resources but not other positions in state government or

elsewhere; (4) dismissal of this and all related cases, with the exception of

Plaintiff’s worker’s compensation case; (5) each party to bear its own fees and

costs. ECF No. 111 at 2-4. Magistrate Judge Trader also explained that he

planned to retain jurisdiction for the limited purpose of resolving any disputes

relating to the enforcement of the settlement. Id. at 4:4-8.

      Both Plaintiff and defense counsel assented to these terms. Id. at 4-5. When

Magistrate Judge Trader asked Plaintiff if the terms were satisfactory to him,

Plaintiff responded in the affirmative. Id. at 4:22-25. In a subsequent inquiry,

                                          2
Magistrate Judge Trader confirmed that Plaintiff understood and was agreeable to

the settlement terms:

      THE COURT:         Okay. Now, with that, Mr. Cooper, have you understood
                         all of the terms that the Court just stated?
      MR. COOPER:        Yes, I have.
      THE COURT:         And is that your full and complete understanding of the
                         terms that you have agreed to in exchange for resolution
                         of this case and the other related cases, sir?
      MR. COOPER:        Yes.
      THE COURT:         All right. And do you consent or agree to resolve this
                         case and the other cases consistent with those terms?
      MR. COOPER:        I agree.

Id. at 5:10-20.

      On July 10, 2019, Defendants filed a Motion to Enforce Settlement. ECF

No. 109. Plaintiff opposed the motion on the following grounds: (1) the proposed

settlement agreement does not meet the Lynn’s Food Store, Inc. v. United States,

679 F.2d 1350 (11th Cir. 1982) standard because it is not a fair and reasonable

compromise over the issue of damages; (2) he could not waive his right to backpay

and liquidated damages because Defendants did not dispute that they owed him the

wages; (3) an oral agreement is not a stipulated judgment under the Fair Labor

Standards Act (“FLSA”) and Plaintiff objects to the release; and (4) defense

counsel did not have settlement authority. ECF No. 112.




                                         3
      Magistrate Judge Trader issued his F&R following a hearing on the motion.

He determined that the parties entered into a valid and binding settlement

agreement. ECF No. 126 at 5-7. He also found that the settlement of Plaintiff’s

FLSA claim was a fair and reasonable compromise of a bona fide dispute. Id. at 8-

10.

                            STANDARD OF REVIEW

      When a party objects to a magistrate judge’s findings or recommendations,

the district court must review de novo those portions to which the objections are

made and “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“[T]he

district judge must review the magistrate judge’s findings and recommendations de

novo if objection is made, but not otherwise.”). Under a de novo standard, there is

no deference to the lower court’s ruling; rather, the Court “freely consider[s] the

matter anew, as if no decision had been rendered below.” Dawson v. Marshall,

561 F.3d 930, 933 (9th Cir. 2009) (alteration in original); Freeman v. DirecTV,

Inc., 457 F.3d 1001, 1004 (9th Cir. 2006).

                                   DISCUSSION

      Plaintiff raises four objections to the F&R: (1) the Magistrate Judge erred

by relying on confidential communications to render his F&R because federal


                                          4
common law mediation privilege prevents the disclosure of confidential settlement

negotiations held at a mediation; (2) the Magistrate Judge did not apply the

Rumery/Davies test to see if the enforcement of the settlement agreement was

against public policy; (3) Defendants’ stated goal of avoiding further expense of

risk and litigation does not survive Davies’ strict analysis; and (4) the Magistrate

Judge erred because the proposed settlement agreement omitted material terms,

i.e., release and nature of scope and whether the dismissal would be with or

without prejudice. The Court addresses each argument in turn.

A. Legal Standard Governing Enforcement of Settlement Agreements

      “It is well settled that a district court has the equitable power to enforce

summarily an agreement to settle a case pending before it.” Callie v. Near, 829

F.2d 888, 890 (9th Cir. 1987). Ordinarily, the “construction and enforcement of

settlement agreements are governed by principles of local law which apply to

interpretation of contracts generally.” O’Neil v. Bunge Corp., 365 F.3d 820, 822

(9th Cir. 2004) (internal quotations omitted). Hawai‘i contract law principles

therefore apply. Boskoff v. Yano, 217 F. Supp. 2d 1077, 1085 (D. Haw. 2001).

      “Under Hawaii law, ‘[w]here the evidence in the record shows that all the

essential elements of a contract are present, a compromise agreement among the

parties in litigation may be approved by the court and cannot be set aside except on

grounds that would justify rescission.’” Edwards v. Trade Pub. Ltd., CIV. 12–


                                          5
00023 SOM, 2013 WL 1296277, at *3 (D. Haw. Mar. 27, 2013) (quoting Miller v.

Manuel, 9 Haw. App. 56, 63, 828 P.2d 286, 291 (1991)). According to the Hawai‘i

courts, absent “bad faith or fraud, when parties enter into an agreement settling and

adjusting a dispute, neither party is permitted to repudiate it.” Id. (quoting Miller,

9 Haw. App. at 63, 828 P.2d at 291) (internal quotations omitted).

B. Reliance on Confidential Communications

        Plaintiff argues that pursuant to Local Rule 88.1(j),1 Magistrate Judge Trader

erred by relying on confidential communications to render his F&R. ECF No. 127

at 3. Plaintiff’s reliance on Local Rule 88.1(j) is misplaced. Local Rule 88.1

applies when parties agree to submit a civil action to mediation. This action was

not submitted to mediation, nor was settlement achieved through independent

mediation.


1
    Local Rule 88.1(j) provides:

           Except as otherwise provided by this rule and/or applicable law, all
        communications made in connection with any mediation under this
        rule shall be absolutely protected from disclosure for use in trial or for
        any other purpose, including a motion to enforce settlement.

           Mediators and parties shall not communicate with the court about
        the substance of any position, offer, or other matter related to
        mediation without the consent of all parties, unless such disclosure is
        required to adjudicate a dispute over mediator fees, or to provide
        evidence in an attorney disciplinary proceeding, but only to the extent
        required to accomplish that purpose.

Local Rule 88.1(j).
                                            6
      Even if Local Rule 88.1(j) applied, Magistrate Judge Trader did not disclose

information that would constitute a violation. He conducted settlement discussions

in this case as part of the litigation process. Although he has firsthand knowledge

of the settlement discussions and is best equipped to ascertain whether the parties

achieved a valid and enforceable settlement, his F&R did not disclose any

communications that occurred off-the-record during the settlement process.

Indeed, Magistrate Judge Trader relied on the parties’ representations at the

settlement on the record in determining that the parties entered into a binding

settlement. Because the essential terms of the settlement are not confidential,

Magistrate Judge Trader did not err in incorporating those terms, as well as the

parties’ representations at the settlement on the record, in the F&R.

C. Failure to Engage in the Rumery/Davies Test

      Plaintiff next argues, in his “Objection 2” heading, that Magistrate Judge

Trader did not apply Town of Newton v. Rumery, 480 U.S. 386 (1987), and Davies

v. Grossmont Union High School District, 930 F.2d 1390 (9th Cir. 1991), to

determine if the settlement was against public policy. ECF No. 127 at 3. Because

Plaintiff did not raise this argument before Magistrate Judge Trader and Magistrate

Judge Trader did not have an opportunity to address it, Plaintiff’s contention that

Magistrate Judge Trader erred in neglecting to apply the test articulated in Davies

and Rumery is without merit. Putting aside the fact that Plaintiff is raising this


                                           7
argument for the first time, the crux of his second objection is that the settlement

should not be enforced because he has a right to privacy in the doctor-patient

relationship and that right is a substantial one affecting public policy. ECF No.

127 at 3-4.

      The Davies/Rumery test is a federal common law test under which “a

promise [will be found] unenforceable if the interest in its enforcement is

outweighed in the circumstances by a public policy harmed by enforcement of the

agreement.” United States v. Northrop Corp., 59 F.3d 953, 958 (9th Cir. 1995)

(quoting Davies, 930 F.2d at 1396; Rumery, 480 U.S. at 392) (quotations omitted)

(alteration in original). Plaintiff’s conclusory assertion that the settlement

implicates the right to privacy in the doctor-patient relationship is unfounded.

Here, Plaintiff’s right to privacy in the doctor-patient relationship has no bearing

on whether he assented to the settlement terms and/or whether the parties entered

into an agreement. Based on the settlement terms agreed to in open Court, the

settlement did not compromise his right to privacy in the doctor-patient

relationship, as he was neither forced to relinquish that right, nor did the settled

claims—Counts 11 (termination against public policy under Hawaii Revised

Statutes § 76-46), 15 (substantive due process violations under § 1983), 17 (failure

to pay wages under the FLSA), 19 (bad faith tort claim for failure to properly

investigate and pay workers’ compensation benefits), and 20 (tortious interference


                                           8
of contract claim with employment and workers’ compensation benefits)—concern

that right. Accordingly, Magistrate Judge Trader did not err.

D. Avoiding Further Expense and Risk of Litigation as Goal of Settlement

      Again relying on Davies, Plaintiff argues that Defendants must have a

legitimate reasons for including the waiver in the agreement before they can

require Plaintiff to surrender Constitutional rights. ECF No. 127 at 4. Plaintiff

also argues that Davies requires Defendants to settle all claims, not parse out his

workers’ compensation claims. Id. at 5. For the reasons articulated in the previous

section, this objection fails. The settlement does not require Plaintiff to surrender

Constitutional rights. Moreover, Plaintiff expressly agreed that the settlement

would encompass all claims except his workers’ compensation claims. ECF No.

111 at 3-4. His change of heart does not cause the settlement to become

unenforceable under Davies.

E. Omission of Material Terms

      Finally, Plaintiff contends that because the settlement on the record did not

discuss a release or specify whether the dismissal would be with or without

prejudice, the settlement is unenforceable. The Court disagrees. As detailed in the

F&R, and as reflected in the transcript from the settlement on the record, Plaintiff

heard the essential terms and, after being given an opportunity to respond, agreed

to them all. Doi v. Halekulani Corp., 276 F.3d 1131, 1138 (9th Cir. 2002) (“Any


                                          9
question as to Doi’s intent to be bound was answered when she appeared in open

court, listened to the terms of the agreement placed on the record, and when

pressed as to whether she agreed with the terms, said ‘yeah.’”). The fact that the

written memorialization of the agreement does not comport with Plaintiff’s

preferences does not render the settlement unenforceable. Id. (quoting In re

Christie, 173 B.R. 890, 891 (Bankr. E.D. Tex. 1994) (“An agreement announced

on the record becomes binding even if a party has a change of heart after [she]

agreed to its terms but before the terms are reduced to writing.”)).

      That “dismissal with prejudice” was not expressly stated on the record does

not undo the settlement either. It is was clear that the dismissal was intended to

provide finality as to all pending claims except for Plaintiff’s workers’

compensation claims. Defendants would have no incentive to settle if Plaintiff

could simply refile his action after receiving his payout. Therefore, the dismissal

should be with prejudice and Magistrate Judge Trader did not err in recommending

that the settlement be enforced. Diamond State Ins. Co. v. Genesis Ins. Co., 379 F.

App’x 671, 673 (9th Cir. 2010) (affirming the district court’s dismissal with

prejudice because the defendant would suffer legal prejudice if the case was

dismissed without prejudice, the settlement agreement released all claims arising

out of the suit, a dismissal without prejudice would allow the plaintiff to “revoke




                                         10
its promise,” and the dismissal with prejudice did not contradict the settlement

agreement which stated only that the plaintiff would dismiss the action).

        In sum, the Court overrules Plaintiff’s Objections because they do not

demonstrate error by Magistrate Judge Trader, nor do they support

unenforceability of the settlement. The Court accordingly ADOPTS the F&R in

full.

                                    CONCLUSION

        Based on the foregoing, the Court OVERRULES Plaintiff’s Objections,

ECF No. 127, and ADOPTS the Findings and Recommendations to Grant

Defendants’ Motion to Enforce Settlement. ECF No. 126.

        IT IS SO ORDERED.

        DATED:      Honolulu, Hawai‘i, November 18, 2019.




CIVIL NO. 18-00284 JAO-RT; Cooper v. State of Hawaii Dep’t of Taxation, et al.; ORDER
OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING THE MAGISTRATE JUDGE’S
FINDINGS AND RECOMMENDATIONS TO ENFORCE SETTLEMENT




                                            11
